West, J.
(dissenting) : The appellee, as shown
by the record, is a graduate of some school which teaches chiropractic, and has applied to the state board of medical registration and examination to be given an examination and license to practice his profession, and his application has been denied, the statutes making no provision for granting such license. He does not profess to practice or to understand medicine, surgery or osteopathy, but “is a chiropractic practicing his profession.” His theory seems to be that by the adjustment of the vertebras certain ailments can be remedied, by relieving the nervous pressure incident to spinal maladjustment.
From all that can be found in the record and in the dictionary chiropractic is not osteopathy, for the latter includes kneading, rubbing and the manipulation of the entire body, and, as its derivation necessarily signifies, it has special reference to the osseous structure. The legislature, by the act of 1901, included within the healing art three departments — medicine, surgery, and osteopathy. It could as easily and as constitutionally have included the three in the practice of *421medicine, but it saw fit to divide, differentiate, distinguish, separate. Section 1 of chapter 254 of the Laws of 1901 (Gen. Stat. 1909, § 8085) requires the seven members of the board to be physicians in good standing who have received the degree of M. D., “representation to be given to the different schools of practice as nearly as possible in proportion to their numerical strength in this state, but no one school to have a majority of the whole board. . . .No license to practice medicine and surgery shall be issued by the board upon less than five affirmative votes.” Section 3 provides that all persons intending to “practice medicine, surgery or osteopathy” shall apply for a license, and that “all such candidates, except as hereinafter provided, shall submit to an examination of a character to test their qualifications as practitioners of medicine or surgery, . . . provided, further, that any graduate of a legally chartered school of osteopathy, wherein the requirements for the giving of a diploma shall include a course of instruction of not less than four terms of five months each, in two or more separate ye.ars, shall be licensed to practice osteopathy upon the presentation of such diploma.” (Gen. Stat. 1909, § 8087.) Section 6, as amended by section 1 of chapter 63 of the Laws of 1908 (Gen. Stat. 1909, § 8090), defines the practice of medicine as set forth in the foregoing opinion, and following this definition the section concludes :
“All persons who practice osteopathy shall be registered and licensed as doctors of osteopathy, as herein-before provided, but they shall not administer drugs or medicine of any kind nor perform operations in surgery.”
Language could not more clearly show an intention to distinguish utterly between osteopathy and the practice of medicine and surgery than does this.
Chiropractic is a word so unfamiliar that counsel assert that it can not be found in the dictionaries, and *422certainly we can not assume judicial knowledge of what is meant by so novel a term. It will be observed from the definitions given by Webster to surgery and chiropractic that they are somewhat similar, and are apparently derived from the same root, meaning “hand.” But the only light with which we have been supplied shows- that chiropractic falls far short of osteopathy, -and still farther short of surgery. If the manipulation of the spinal column for the purpose of relieving nerve pressure makes it equivalent to surgery or osteopathy, what shall we say of calisthenics, which is supposed to relieve all sorts of bodily pressure; of massage, which is thought to increase the circulation and which Webster informs us is “a method of treating the superficial soft parts of the body for remedial or hygienic purposes, consisting in rubbing, stroking, kneading, tapping, etc., with the hand or an instrument”? Because massage and chiropractic have or include something common to surgery and osteopathy, are we to hold that they are osteopathy or surgery? If the appellee is attempting to practice osteopathy without having the necessary qualifications he is justly subject to punishment. But until he is shown to have- thus- attempted to evade the law he can hardly be held guilty of a crime so far- as the practice of osteopathy is concerned, and, the legislature having distinguished so clearly and so widely between osteopathy on the one hand and medicine and surgery on the other hand, he can not logically or consistently or legally be punished for practicing medicine and surgery merely because he may be thought to infringe in a slight degree upon the domain of the other department — osteopathy. A tree .is known by its fruit, a man by his companions, and legal terms by their associates-. The rule of noscitur a sociis requires that in an act relating to and regulating the practice of medicine and surgery, and, separately and almost incidentally, osteopathy, words professedly attempting to define the practice of medicine and surgery and to fix the limits there*423of have reference to, and must be associated with and assimilated to, the subject under consideration and the terms already used. Hence, in this attempt found in section 1 of chapter 63 of the laws of 1908 the words “by any means or through any medium whatsoever, or in any manner whatsoever,” must be held to be on a social equality, so to speak, with the words “medicine and surgery,” and not with the word “osteopathy,” for this word does not occur anywhere in the definition. These words can not be taken in the utmost literal sense, for that would force them into the company of such terms as Fletcherism, fasting, ablutions, vegetarianism, and many others manifestly unthought of by the lawmaking body. Our legislature has, however, been mindful of the people’s protection from professional ignorance and imposture. Not only has it provided all the safeguards already referred to, but it has, by section 6 of chapter 254 of the Laws of 1901, as amended (Laws 1908, ch. 63, § 1, Gen. Stat. 1909, § 8090), required the possession of certain qualifications for one who would practice as an optician, and has by other enactments made similar provisions concerning those who would practice optometry (Laws 1909, ch. 229, Gen. Stat. 1909, §§ 8786-8802) ; embalming (Laws 1907, ch. 387, as amended by Laws 1909, ch. 225, Gen. Stat. 1909, §§ 8753-8769) ; dentistry (Laws 1903, ch. 227, as amended by Laws 1907, ch. 196, as amended by Laws 1909, ch. 127, Gen. Stat. 1909, §§ 7983-7992) ; pharmacy (Laws 1885, ch. 150, as amended by Laws 1887, ch. 174, as amended by Laws 1897, ch. 164, Gen. Stat. 1909, §§ 8095-8112). Even our equine servants are not to be treated by a veterinarian unless the latter has passed a rigid examination and procured a license from the state board of veterinary examiners. (Laws 1907, ch. 388, as amended by Laws 1908, ch. 74, as amended by Laws 1909, ch. 232, Gen. Stat. 1909, §§ 8770-8785.)
But the legislature has not yet caught up with chiro*424practic or else it has thus far discovered no necessity for its regulation. That it possesses full constitutional power to surround chiropractic with restrictions similar to those touching medicine, surgery or osteopathy there can be no question, but it has not done so. To hold that it intended to do so in 1908 is to decide that the legislature intended to regulate a thing whose definition could not then be found in the latest dictionary..
But lest these remarks be considered dogmatic I will refer to a few decisions which seem to give support to the view that a reasonable construction of the present statute precludes the inclusion of chiropractic. In Nelson v. State Board of Health, 108 Ky. 769, it was held by the Kentucky court of appeals that osteopathy is not the practice of medicine in any of its departments. The act was entitled “An act to protect citizens of this commonwealth from empiricism” (p. 771), and one section thereof prohibited any person living in the state from practicing or attempting “to practice medicine in any of its branches, or who shall treat or attempt to treat any sick or afflicted person by any system or method whatsoever, for reward or com* pensation” (p. 774), without complying with the provisions of the act. The court quoted with approval (p. 779) from Smith v. Lane, 24 Hun (N. Y. Supr. Ct.) 632, where, in speaking of osteopathy, it was said:
“While it might be no benefit, it could hardly be possible that it could result in harm or injury. . . . His system of practice was rather that of nursing than of either medicine or surgery. ... He neither gave nor applied drugs or medicine, nor used surgical instruments. He was outside of the limits of both professions, and neither one of the schools or societies mentioned in the act had jurisdiction over him.” (pp. 634, 635.)
The Kentucky court, in speaking of Nelson, said:
“If by kneading and manipulating the body of the patient he can give relief from suffering, we see no reason why he should not be paid for his labor as *425other laborers. Services in kneading and manipulating the body are no more the practice of medicine than services in bathing a patient to allay his fever or the inflammation of a wound.” (108 Ky. 782.)
The supreme court of Ohio, in The State of Ohio v. Liffring, 61 Ohio St. 39, decided that osteopathy is not within the terms of an act “to regulate the practice of medicine” (syl.) which forbids the prescribing of any “drug or medicine or other agency” (syl.) by a person’ not registered by the state board of medical registration and examination. In the opinion it was said:
“In obedience to the maxim, noscitur a sotáis, the meaning of the word agency must be limited by that of the associated words ‘drug’ and ‘medicine.’ . . . It requires the conclusion that the agency intended by the legislature is to be of the general character of a drug, or medicine, and to be applied or administered, as are drugs or medicines, with a view to producing effects by virtue of its own potency.” (pp. 50, 51.)
After this decision the statute was amended, bringing within the term “practice of medicine” one “who shall prescribe, or who shall recommend for a fee for like use, any drug or medicine, appliance, application, operation or treatment, of whatever nature, for the cure or relief of any wound, fracture or bodily injury, infirmity or disease” (2 Bates’s Ann. Ohio Stat., 6th ed., § 4403f), the amendment also making specific provision for registration by osteopaths; and in The State of Ohio v. Gravett, 65 Ohio St. 289, the amendments were held to include the practice of osteopathy. This was merely deciding that the practice of osteopathy was comprehended within the words “appliance, application, operation or treatment, of whatever nature,” and this under an act which did not by its title purport to separate osteopathy from medicine and surgery and which had manifestly been amended for the very purpose of including osteopathists. However, in Hayden v. State, 81 Miss. 291, the supreme court of *426Mississippi held that osteopathy was not covered by a statute defining the practice of medicine as “to prescribe or direct for the use of any person any drug, medicine, appliance or agency . . . for the cure' of any disease” (syl.) or injury, not being either an appliance or an agency within the meaning of the act. The court said:
“A wise legislature sometime in the future will doubtless make suitable regulations for the practice of osteopathy, so as to exclude the ignorant and unskillful practitioners of the art among them. The world needs and may demand that nothing good or wholesome shall be denied from its use and enjoyment.” (p. 299.)
In Bennett v. Ware, 4 Ga. App. 293, the court of appeals of Georgia in 1908 held that prima facie a “magic healer” who takes the money of the sick and professes to heal them without the use of medicine, by placing his hands upon that portion of the body that is affected by pain, and claims that the healing results from “magic power given directly from the Lord,” is engaged in a fraudulent practice, but that he is not thereby engaged in the practice of medicine. The statute under which this “magic healer” was prosecuted provided: ' -
“The words ‘practice medicine’ shall mean, to suggest, recommend, prescribe or direct, for the use of any person, any drug, medicine, appliance, apparatus, or other agency, whether material or not material, for the cure, relief or palliation of any ailment or disease of the mind or body, or for the cure or relief of any wound, fracture or other bodily injury, or any deformity, after having received, or with the intent of receiving therefor, either directly or indirectly, any bonus, gift or compensation.” (Code of Ga., vol. 1, § 1478.)
The court held that an examination of the statute showed an intention to recognize only three systems or schools of medicine — the allopathic, homeopathic and eclectic, no means being provided for a practitioner *427of any other school to secure a license. In answer to the argument that the definition just quoted embraced the practice under consideration the court said:
“It may be conceded that" the words ‘material or not material’ are sufficiently broad to include at least every human or natural agency. But was it intended by the legislature to denominate as a medical agency, whether material or not material, an agency claimed to be supernatural? ... In other words, the ' word ‘agency,’ even as qualified by the words ‘material or not material,’ was intended by the legislature to mean a substance.of the general character of a drug or medicine, or surgical apparatus or appliance, the obvious purpose being to protect society against the evils which might result from the use of drugs and medicines by the ignorant and unskillful.” (4 Ga. App. 297, 298.)
In The People v. Smith, 208 Ill. 31, a traveling seller •of spectacles advertised himself as a famous eye expert, and invited those afflicted with divers ills, including dizziness, neuralgia, headaches, trembling spells, and various nervous brain affections, to call on him •and have spectacles fitted which would benefit his patrons. It was held that while it is a well-known fact that headaches, dizziness and- other similar ailments -often result from defective vision, which may be relieved by the use of spectacles, still, to hold that this man was professing “to treat, operate on or prescribe for any physical ailment or any physical injury to or deformity of another” (p. 33) was not warranted. The court said:
“While the statute under consideration is a wise and liumane regulation for the protection of the public, and should be rigidly enforced, the construction here •contended for could have no other effect than to bring it into disrepute.” (p. 34.)
While we are not advised what qualifications the school which graduated the appellee required him to possess, the presumption of innocence is probably broad enough to warrant the assumption that the requirement *428was reasonable and that the graduate has some skill and knowledge touching the practice of chiropractic. He offers to be examined, but no one on the board knows how to conduct the examination, for the statute has given no directions. Two reasons exist why we can not assume that the public needs protection from the appellee: one, that there is no evidence that his practice is in any way harmful; the other, that a vigilant legislature has either not heard of chiropractic at all or has heard no harm of it, for the crimes act has not been so enlarged as to bring the chiropractor within its field of operation. Indeed, the first count of the information only charges that the appellee practiced medicine and surgery by attempting to treat one afflicted with bodily infirmities, “by then and there pretending to adjust the vertebrae of the said William Mershon, sr.” While, as already suggested, we should not assume without proof that adjusting the vertebrae is harmful, by so much the more we should withhold the assumption that Mr. Mershon was injured by the chiropractor’s pretending to do so. Practicing medicine by attempting to treat one by pretending to adjust the vertebras has not in my judgment been legislatively elevated to the dignity of a crime.
' The ruling of the trial court should be affirmed as to the first and sixth counts of the information.